People v Rose (2016 NY Slip Op 06107)





People v Rose


2016 NY Slip Op 06107


Decided on September 21, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 21, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
THOMAS A. DICKERSON
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2014-10965
 (Ind. No. 3045/11)

[*1]The People of the State of New York, respondent,
vRoosevelt Rose, appellant.


Seymour W. James, Jr., New York, NY (Seth Steed of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (Deborah E. Wassel of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Queens County (Kron, J.), imposed September 17, 2014, upon his convictions of robbery in the second degree and assault in the third degree, upon a jury verdict, after remittitur from this Court for resentencing (see People v Rose, 120 AD3d 593).
ORDERED that the resentence is reversed, on the law, and the matter is remitted to the Supreme Court, Queens County, for resentencing in accordance herewith.
After remittitur from this Court for resentence (see People v Rose, 120 AD3d 593), the Supreme Court failed to pronounce sentence, in violation of its obligation under CPL 380.20 (see People v Guerrero, 12 NY3d 45, 47; People v Bailey, 132 AD3d 690; People v Guadalupe, 129 AD3d 989). Accordingly, the resentence must be reversed and the matter remitted to the Supreme Court, Queens County, for resentencing on all counts upon which the defendant was convicted.
ENG, P.J., RIVERA, DICKERSON, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court